Citation Nr: 0011124	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-06 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to May 30, 1996, for 
the grant of service connection for post-traumatic stress 
disorder (PTSD), based on clear and unmistakable error (CUE) 
in a November 1994 rating decision.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Navy from February 
1946 to December 1947 and from November 1967 to November 
1969.  In a November 1994 decision, the RO denied service 
connection for PTSD.  In a May 1997 decision, the RO granted 
service connection for PTSD, effective from May 30, 1996.  In 
a December 1997 decision, the RO determined that there was no 
CUE in the November 1994 rating decision which denied service 
connection for PTSD.  The veteran appeals to the Board of 
Veterans' Appeals (Board) for an earlier effective date for 
the grant of service connection for PTSD, on the basis that 
there was CUE in the November 1994 rating decision.

The Board also notes that in a statement received by the RO 
in February 1999 the veteran raised the issue of service 
connection for a right knee disability.  This issue has not 
been adjudicated by the RO; it is not on appeal; and it is 
referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was received on June 30, 1994 and denied by the RO in a 
November 1994 decision, which the veteran did not appeal.

2.  An application to reopen the claim for service connection 
for PTSD was received by the RO on May 30, 1996, and the RO 
thereafter granted service connection effective from that 
date.

3.  The unappealed November 1994 RO decision, which denied 
service connection for PTSD, was undebatably erroneous in 
failing to find sufficient proof of a service stressor for 
PTSD; and, if such error was not made, the veteran would have 
then been granted service connection for PTSD.


CONCLUSIONS OF LAW

1.  There was CUE in the November 1994 RO decision denying 
service connection for PTSD.  38 U.S.C.A. § 5109A (West 1991 
& Supp. 1999); 38 C.F.R. § 3.105(a) (1999).

2.  The proper effective date for the grant of service 
connection for PTSD is June 30, 1994, being the date of VA 
receipt of a claim for service connection.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from February 
1946 to December 1947 and from November 1967 to November 
1969.  His PTSD claim is related to his 1967-1969 service, 
which included service in Vietnam.  His DD Form 214 from such 
service shows his military duties were with a battalion 
maintenance unit.  For this period of service, he was awarded 
the National Defense Service Medal, Vietnam Service Medal 
with Bronze Stars and Fleet Marine Combat Insignia, and the 
Vietnam Campaign Medal.  The service department personnel 
records show that he was authorized in June 1969 to wear the 
Fleet Marine Force Combat Operations Insignia on his Vietnam 
Service Medal, for campaigns after April 2, 1968, 
specifically the Ninth Campaign.  

On June 30, 1994, a copy of the veteran's claim for service 
connection for PTSD was received at the RO.  His claim was 
dated by him on January 10, 1993.  

At an October 1994 VA psychiatric examination, the veteran 
was diagnosed with chronic PTSD, with anxiety features, which 
was associated with several combat and non-combat related 
events in Vietnam, as recounted by the veteran.  

In a November 1994 decision, the RO denied service connection 
for PTSD.  The RO addressed the veteran's awards from 
Vietnam, VA examination findings and other treatment records, 
and determined that the evidence did not provide objective 
evidence of a life threatening stressor during the veteran's 
period of active duty.  Later that same month, the RO 
informed the veteran of its decision and his appellate 
rights.

On May 30, 1996, a VA contact office received a statement 
from the veteran in which he asked about the status of his 
appeal regarding denial of service connection for PTSD.  He 
attached a copy of a December 1994 letter which he said he 
sent to the RO; in the letter he requesting reconsideration 
of the RO's November 1994 decision. 

In an October 1996 response, the RO informed the veteran that 
his appeal was not received on a timely basis and that the RO 
had reopened his claim for benefits on the basis of his May 
1996 statement.  In November 1996, the veteran filed a notice 
of disagreement with regard to the RO's October 1996 letter.  
In April 1997, the RO issued a statement of the case on the 
issue of whether the veteran filed a timely notice of 
disagreement regarding the November 1994 rating decision.  
The veteran did not thereafter file a substantive appeal with 
regard to the timeliness issue in order to perfect his appeal 
to the Board.

In an April 1997 letter to the VA Compensation and Pension 
Service, a Veterans Outreach Center called attention to what 
was believed was an omission in VA's Adjudication Manual M21-
1, Part VI, § 7.46(c)(1), regarding receipt of individual 
decorations considered evidence of participation in a 
stressful episode.  It was urged that along with the Combat 
Action Ribbon and Combat Infantryman Badge, the manual should 
also include the Fleet Marine Force Combat Operation Insignia 
as conclusive evidence of stressors in service.  According to 
the cited Navy and Marine Corps Awards Manual (SECNAVIST 
1650.1F), such an insignia is "authorized for Navy personnel 
who have served on duty with and have been attached to FMF 
units in active combat with an armed enemy. . . [a]ttachment 
to or operations with a Marine unit is not sufficient to 
establish eligibility for this insignia.  The Marine unit 
must be or have been engaged in actual combat action during 
the period of the individual's service with the unit."

In a May 1997 decision, the RO granted service connection for 
PTSD and assigned May 30, 1996 (with payment of compensation 
effective from June 1, 1996) as the effective date of the 
grant of service connection.  In this decision, the RO 
accepted, as sufficient proof of a stressor, the veteran's 
receipt of the Fleet Marine Force Combat Operations Insignia.

In July 1997, the veteran expressed his disagreement with the 
assigned effective date for service connection, on the basis 
that the RO committed CUE in the November 1994 decision.  
Specifically, it was argued that the evidence cited by the RO 
in its November 1994 and May 1997 decisions was identical and 
that the RO in the former decision failed to recognize the 
veteran's combat award as sufficient evidence of a stressor.  
It was further contended that the correct facts were before 
the RO but that it failed to correctly apply the statutes and 
regulations existing at the time.  It was concluded that the 
proper effective date of his award of service connection was 
in January 1993 when he initially filed his claim.  

In a December 1997 decision, the RO determined that there was 
no CUE in the November 1994 rating decision, stating that the 
alleged error involved an exercise of judgment which could 
not be characterized as undebatably erroneous.  

In an April 1998 conference report, the decision review 
officer explained that the veteran's Fleet Marine Combat 
Insignia was not on the list of awards and decorations in the 
VA manual sufficient to establish a stressor in service, and 
that it was primarily a judgment determination made at the 
time of the May 1997 rating decision that accepted the 
information on file with the veteran's explanation as 
reasonably supportive evidence of a stressor in service.  It 
was reiterated that VA regulation did not allow for reversal 
of a prior decision based on judgment.  

In an April 1998 substantive appeal, the veteran's 
representative asserted that participation in actual combat 
has long been accepted by VA as sufficient evidence of a 
stressful event and that the veteran was engaged in combat, 
as shown by his Fleet Marine Combat Insignia.  It was 
emphasized that such an award was made for Navy personnel 
attached to Marine units that were engaged in actual combat 
action during the period of that individual's service with 
the unit.  It was reiterated that the RO committed CUE by 
either not recognizing the significance of the award or 
ignoring the award, in arriving at its decision.  

In a February 2000 brief in support of the veteran's claim, 
the veteran's representative argued that the RO committed CUE 
in its November 1994 decision by erroneously failing to apply 
the law extant at the time.  In the alternative, it was 
argued that the November 1994 RO decision was not final and 
remained open, due to the RO's failure to fulfill its duty to 
assist the veteran.  That is, it was contended that the RO 
failed to develop the evidence by seeking confirmation of the 
veteran's alleged stressors through inquiries of the 
appropriate service branch.  

II.  Analysis

The effective date for an award of service connection and 
disability compensation, based on an original claim or a 
claim reopened after final disallowance will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For a 
grant of direct service connection, the effective date will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  The effective date 
of a grant of service connection based on a finding of CUE 
shall be the date from which benefits would have been payable 
if the corrected decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.400(k).  The effective date 
of a grant of service connection based on new and material 
evidence received after a final disallowance shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  The 
law grants a period of one year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of CUE.  38 U.S.C.A. § 
7105.  

In this case, the RO denied service connection for PTSD in a 
November 1994 decision.  The veteran did not timely appeal 
such decision, and thus it is considered final unless it is 
found to be based on CUE.  The RO later granted service 
connection for PTSD, effective May 30, 1996, on the basis of 
a reopened claim received on that date.  In order for the 
veteran to entitled to an earlier effective date for service 
connection for PTSD, there would have to be CUE in the 
November 1994 decision.  

Legal authority provides that where CUE is found in a prior 
rating decision, the prior decision will be reversed or 
revised, and for the purposes of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal or revision of the prior decision on the grounds of 
CUE has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Caffrey v. Brown, 6 Vet.App. 377 (1994); 
Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 
Vet. App. 40 (1993), Russell v. Principi, 3 Vet. App. 310 
(1992). 

It is contended that there was CUE in the November 1994 
rating decision because the RO failed to correctly apply the 
facts and law as to proof of a stressor for service 
connection for PTSD.  One of the legal requirements for 
service connection for PTSD at the time of the November 1994 
RO decision, and the pertinent requirement in the present 
case, is credible supporting evidence that the claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(1994).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  Id.  
When the RO denied the claim in November 1994, there was 
evidence on file that the veteran received a combat citation, 
the Fleet Marine Force Combat Operations Insignia.  This same 
decoration was later relied by the RO as conclusive proof of 
a stressor, when it granted service connection for PTSD in 
May 1997.  

In the judgment of the Board, the RO committed undebatable 
error in November 1994, in finding no service stressor, given 
that the evidence at the time compels the conclusion that the 
veteran received a combat decoration and the law then in 
effect required that such be accepted as conclusive proof of 
a PTSD stressor (in the absence of evidence to the contrary, 
which is not the situation here).  On correction of such CUE, 
the veteran is entitled to service connection for PTSD as if 
such decision was made at the time of the November 1994 RO 
decision.  Since the claim for service connection for PTSD, 
which preceded the November 1994 decision, was received by 
the RO on June 30, 1994, that is the correct effective date 
for service connection for PTSD.  Thus, the Board grants an 
earlier effective date fo June 30, 1994 for service 
connection for PTSD.







ORDER

An earlier effective date of June 30, 1994 for service 
connection for PTSD is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

